Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 8, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. (US20020164069), herein Nagano.
With respect to Claim 1, Nagano teaches:
An additive manufacturing system comprising ([0002]): a laser array comprising a plurality of laser devices ([0196], Fig. 24, #22), each laser device of said plurality of laser devices configured to generate an energy beam (Fig. 24, #14) for forming a melt pool in a powder bed; at least one optical element comprising at least two lenses (Fig. 24, #4003 and 4001), each of the at least two lenses (Fig. 24, #4003 and 4001) corresponding to a respective laser device (Fig. 24, #223 and 221) and configured to receive a respective energy beam (Fig. 24, #143 and 141) from said respective laser device and to induce a power diffusion in the respective energy beam from said respective laser device; and at least one actuator coupled to said at least one optical element, wherein said at least one actuator physically manipulates an orientation of each of said at least two lenses independently of one another (Fig. 24, #20b1,a1 and 20b2,a3 positioning mechanism; [0092]). 
However, Nagano shows lenses 4003 and 4001 hovering in midair and is not explicit in teaching how these lenses are attached to the positioning mechanism 20. 
One of ordinary skill in the art would have found it obvious at the time the invention was effectively filed to attach these lenses to the positioning mechanism. One of ordinary skill would have been motivated to attach these lenses to a structure as the positioning mechanism since the lenses need to be attached to some object and so that the lenses do not float in midair.  
With respect to Claim 4, Nagano teaches:
The additive manufacturing system of Claim 1, wherein said plurality of laser devices are further configured to produce a substantially linear beam spot pattern having a beam spot pattern length, each beam spot of the beam spot pattern corresponding to one of the energy beams ([0174], [0193]).
With respect to Claim 8, Nagano teaches:
The additive manufacturing system of Claim 1, wherein said plurality of laser devices ([0196], Fig. 24, #22s) are further configured to produce a two-dimensional beam spot array having a beam spot array length and a beam spot array width, each beam spot (Fig. 2, #16) of the beam spot array corresponding to one of the energy beams (see Fig. 12, 14).
With respect to Claim 14, Nagano teaches:
The additive manufacturing system of Claim 1 further comprising a plurality of optical fibers (Fig. 24, #24s), each optical fiber configured to receive an energy beam from a corresponding laser device of said plurality of laser devices (Fig. 24, #22s), and wherein said at least one optical element is integrated into a free end of at least one optical fiber of said plurality of optical fibers (Fig. 24, #400 at end of #24).
With respect to Claim 21, Nagano teaches:
	An additive manufacturing system comprising ([0002]): a laser array comprising a plurality of laser devices ([0196], Fig. 24, #22), each laser device of said plurality of laser devices configured to generate an energy beam (Fig. 24, #14) for forming a melt pool in a powder bed; at least one optical element comprising at least two lenses (Fig. 24, #400), each of the at least two lenses (Fig. 24, #400) corresponding to a respective laser device (Fig. 24, #22) and configured to receive a respective energy beam (Fig. 24, #14) from said respective laser device and to induce an astigmatism in the respective energy beam, wherein the astigmatism induces a power diffusion in the respective energy beam; and at least one actuator coupled to said at least one optical element, said at least one actuator configured to physically manipulate an orientation of each of said at least two lenses independently of one another (Fig. 24, #20 positioning mechanism; [0092]).
However, Nagano shows lenses 400 hovering in midair and is not explicit in teaching how these lenses are attached to the positioning mechanism 20. 
One of ordinary skill in the art would have found it obvious at the time the invention was effectively filed to attach these lenses to the positioning mechanism. One of ordinary skill would have been motivated to attach these lenses to a structure as the positioning mechanism since the lenses need to be attached to some object and so that the lenses do not float in midair.  
Allowable Subject Matter
Claims 5-7 and 9-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see page 7, filed 2/11/2022, with respect to: Nagano shows lenses 400 hovering in midair and is not explicit in teaching how these lenses are attached to the positioning mechanism 20 has been fully considered and are persuasive. The rejection has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741